Citation Nr: 1823415	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to continued payment of nonservice-connected death pension benefits for a surviving spouse from January 1, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He died in November 2001, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which retroactively discontinued the appellant's survivor pension (nonservice-connected death pension benefits), effective January 1, 2008, due to excessive countable income.  She appealed the termination of death pension payments, seeking continued payment.

In October 2017, a Travel Board hearing was held before the undersigned; a transcript is on the record.  Thereafter, the appellant submitted additional evidence (medical bills and statement) and in February 2018 waived Agency of Original Jurisdiction (AOJ) initial consideration of the evidence, in accordance with 38 C.F.R. § 20.1304(c).  

The Board notes that there is another issue on appeal, namely, entitlement to VA home loan guaranty benefits, but it will not be addressed in this decision because it has not yet been certified to the Board for appellate consideration by the AOJ.  Moreover, it appears that the appellant's request for a videoconference hearing in the matter has not been satisfied; she reiterated her hearing request in an August 2017 statement.  (The evidence pertaining to the loan guaranty matter has not been added to the Veterans Benefits Management System (VBMS) paperless claims processing system, but the matter is listed in VA's internal claims tracking system, the Veterans Appeals Control and Locator System (VACOLS).)  


FINDING OF FACT

The available evidence shows that the appellant's countable income from Social Security Administration (SSA) benefits for the period beginning January 1, 2008 exceeds the applicable maximum annual pension limit for payment of death pension benefits; she has not furnished evidence to substantiate that her unreimbursed medical expenses reduced her income to levels below the maximum annual pension limit.  


CONCLUSION OF LAW

Payment of death pension benefits for a surviving spouse from January 1, 2008 is not warranted.  38 U.S.C. § 1541 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271-74 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The RO provided VCAA notice by letters in March 2011 (proposing to stop her benefits) and August 2011 (implementing the proposal to stop benefits); both letters advised the appellant of the type of evidence necessary to continue her death pension benefits, including evidence showing that her income is/was below the maximum allowable limits set by law (and that her income may be reduced by unreimbursed medical expenses with proof of payment).  She was notified that VA adjudicates such claims based on evidence provided concerning net worth, income, and medical expenses, and she was furnished VA forms for reporting such information in March 2011.  

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010) a Veterans Law Judge who conducts s hearing has the duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  At the October 2017 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim (e.g., evidence to show the appellant's income was reduced below the maximum annual pension limit, such as proof that she paid, out of her own pocket, for medical expenses that were not reimbursed), and sought to identify any further development that was required to substantiate the claim.  It is not alleged that the appellant has been prejudiced by the conduct of the hearing.

Furthermore, RO letters to the appellant in November 2011 and December 2011 requested her to furnish information pertaining to her income, assets, and unreimbursed medical expenses for the 12-month periods spanning the calendar years of 2008, 2009, 2010, and 2011.  There is no indication that there is additional evidence to substantiate the claim.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Basic entitlement to VA nonservice-connected death pension benefits exists if:  (i) the veteran had qualifying service (during wartime); or (ii) the veteran was, at time of death, receiving, or entitled to receive, compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C. § 1541; 38 C.F.R. § 3.3(b)(4). 
The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based on total family.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1541, 1542.   The maximum annual rate of Improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents.  38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§  3.3(b)(4), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5). 

Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid.  38 U.S.C. § 1503(a)(8); 38 C.F.R. § 3.272(g). 

The record shows that for the period effective October 1, 2008 through October 2010, the appellant was paid death pension for two children (one child was a college student under the age of 23 at the time, and the other child was added to the pension award as a dependent helpless child).  The maximum annual rate of improved death pension for a surviving spouse with two dependent children was $11,724 (9,815 for surviving spouse with one dependent child + 1,909 for an additional dependent child) effective December 1, 2007; $12,405 (10,385 + 2,020) effective December 1, 2008; and $12,405 (10,385 + 2,020) effective December 1, 2009.  Thereafter, the maximum annual rate for a surviving spouse with one dependent child was $10,385 effective December 1, 2009; $10,385 effective December 1, 2010; $10,759 effective December 1, 2011; $10,942 effective December 1, 2012; $11,107 effective December 1, 2013; $11,296 effective December 1, 2014; $11,296 effective December 1, 2015; $11,330 effective December 1, 2016; and $11,557 effective December 1, 2017.  See 38 C.F.R. § 3.2(a)(5); VA Manual M21-1, Part V, subpart iii, Chapter 1, section E; see also https://www.benefits.va.gov/pension/current_rates_survivor_pen.asp. 

The critical question here is whether the appellant, who had received death pension payments until January 1, 2008, has met the annual income requirements for continued receipt of death pension benefits beginning January 1, 2008.  [It is already established that she is the surviving spouse of the Veteran, that she has not remarried since the Veteran's death in November 2001, and that she had two dependent children until one college-aged child turned 23 years old in October 2010 and thereafter had one dependent child.]  It is not in dispute that she has received SSA benefits before and after January 1, 2008, and that those benefits constitute income that annually exceeds the regulatory maximum limit for payment of VA death benefits.  This case turns on whether the appellant and her dependent(s) have unreimbursed medical expenses to the extent that they reduce her household income to a level below the maximum annual pension limit.  

After reviewing the evidence, the Board concludes that the available evidence in the file shows that from January 1, 2008 the appellant's countable income (i.e., her total household income after consideration of any family medical expenses she has paid) has exceeded the applicable income limits for receipt of death pension.  Accordingly, resumption of payment her death pension benefits from January 1, 2008 is not warranted.  

The claims file contains reports of inquiries by the RO to SSA regarding the appellant's monthly SSA benefits.  Data received from such inquiries indicate that she received $1,424 per month (or $17,089 annually) from January 1, 2008; $1,253 per month (or $15,036 annually) from January 1, 2009; $1,413 per month (or $16,956 annually) beginning in June 2010; $1,464 per month (or $17,568 annually) from January 1, 2012; $1,488.90 per month (or $17,866 annually) from January 1, 2013; and $1,510.90 per month (or $18,130 annually) from January 1, 2014.  SSA data also show that in January 2011 she received a lump sum (retroactive) payment , in the amount of $4,879.  Her benefits were suspended effective in October 2014, and a notation on an SSA inquiry form indicates that the suspension was due to her incarcerated status.  

The appellant has also reported on an Improved Pension Eligibility Verification Report (EVR) in January 2010 that she received $2,400 annually in U.S. Civil Service income, but she later clarified in a July 2010 telephone call that such "income" was the amount she paid for private medical insurance.  Additionally, in an EVR received in January 2011, she reported "state retirement" income of $400 per month ($4,800 annually).  In an EVR received in November 2011, she reported $443 per month (or $5,316 annually) in "other retirement" income.  In an EVR received in August 2012, she reported $400 per month (or $4,800 annually) in retirement income.  In an EVR received in December 2017, she reported income from SSA of $1,541 per month (or $18,492) and from "state retirement" of $200 per month (or $2,400 annually). 

Further, the appellant's dependent son (found by a September 2010 rating decision to be a "helpless child" for VA purposes, effective October 1, 2008), also received Social Security benefits, which are considered part of the appellant's household income.  He received a lump sum (retroactive) payment in March 2011; the exact amount is not listed.  Information from an SSA inquiry shows he was entitled to $1,185 monthly (or $14,220 annually) from January 1, 2008; $1,253 monthly (or $15,036 annually) from January 1, 2009; $1,253.70 monthly (or $15,044 annually) from January 1, 2010; and $1,237.70 monthly (or $14,852 annually) from January 1, 2011.  Additional data from inquiries to the SSA show he received $1,281.90 per month (or $15,382 annually) from January 1, 2012; $1,303.90 per month (or $15,646 annually) from January 1, 2013; and $1,323.90 per month (or $15,886 annually) from January 1, 2014.  His benefits were suspended effective in May 2014; a notation on an SSA inquiry form indicates that he was no longer disabled.  

SSA benefits constitute income and are not listed as excludable from income in determining countable income for pension purposes.  38 C.F.R. § 3.272.  
	
The appellant's income, alone or with consideration of the SSA income of her disabled dependent child, exceeds the maximum annual pension limit of $11,724 for a surviving spouse with two dependents, which was set by law effective December 1, 2007.  Thereafter, it exceeds the pension limits of $12,405 effective December 2008 and $12,405 effective December 1, 2009.  Even further, beginning in October 2010, her household income exceeds the maximum annual pension limit for a surviving spouse with one dependent of $10,385 effective December 1, 2009 and December 1, 2010 [i.e., the rate did not change]; $10,759 effective December 1, 2011; $10,942 effective December 1, 2012; and $11,107 effective December 1, 2013.  As noted, all family income is counted in determining entitlement to death pension.  
Significantly, the record also reflects that the appellant was incarcerated by the state of her residence in October 2014, for the Class 1 felony offense of continuing financial crimes enterprise, and given a sentence of eight years in prison.  However, according to the appellant's letter of January 2017, she expected to be released in June 2017.  (Notably, in October 2017 she appeared in person for a Travel Board hearing.)  Death pension benefits are not payable under these circumstances.  See 38 U.S.C. § 1505; 38 C.F.R. § 3.666 (no pension shall be paid to (or for) an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends).  Payment may be made, however, to a child where a surviving spouse is disqualified from pension payment due to incarceration, at the rate of death pension payable if there were no such surviving spouse.  38 C.F.R. § 3.666(b)(1).  Here, an apportionment was not paid nor claimed for the dependent child in conjunction with her incarceration.  

The law provides that a claimant's countable income for pension purposes may be reduced by the amount of paid unreimbursed medical expenses. The appellant has reported considerable medical expenses; however, for the period considered in this appeal, i.e., from January 1, 2008 (but excluding the period of her incarceration), she has not furnished evidence to substantiate that the medical expenses she paid, which were not reimbursed, reduced her income to levels below the maximum annual pension limit.  

At a Travel Board hearing, the undersigned explained that the appellant's income may be reduced by the amount of unreimbursed medical expenses she paid (minus a medical deduction).  The appellant described her income and medical expenses.  She indicated that in 2011 her children received a lump sum payment of $17,000 in state death benefits (divided between the both of them).  She indicated that her disabled adult child (found to be a "helpless" child for VA purposes) incurred great medical expenses, including $44,000 or more every year from 2008 to a private hospital, of which she paid 20 percent and insurance paid the remaining balance.  (She was requested to submit receipts of payment for these hospital expenses.)  She said she paid a $600 monthly premium for private medical insurance for herself and her two children.  She said she paid for medication out-of-pocket of $2,700 per month for her disabled child (her representative and the undersigned specifically asked whether such amount was out of her pocket - that she paid - and not covered by insurance, and that she would be able to produce a list of this medication from the pharmacy to show this).  She estimated that her medications in 2008 were $550 per month, and that she could also claim $6,000 in special medical equipment for her child.  She said her child's co-payments to the private hospital amounted to around $5,200-5,300 per year.  The undersigned asserted that the appellant would need to produce receipts, showing that she paid for the claimed medical expenses.  

After the hearing, the appellant submitted additional evidence in the form of various medical invoices and statements (of service) from private medical providers and a pharmacy.  These records, dated from 2008 to 2013, show charges for medical services to the appellant and her disabled child.  Principally, they reflect that the vast majority of medical payments were made by Medicare or were written off by the medical provider; very minimal co-payments were actually made by the appellant.  For example, she paid $15 for an office visit for her child in April 2008.  In March 2010 her disabled child was hospitalized and incurred total expenses of $44,538, but after Medicare payments and adjustments, the remaining balance was only $1,100, which was marked as a "clearout" in February 2014.  In other words, there is no evidence that the appellant paid any of these expenses.  Similarly, a $153 hospital outpatient bill charged in April 2010 was mostly paid by Medicare, and the remaining balance of $18.25 was later deemed an "administrative write-off."  Other hospital visits (or various testing) for her child in August 2008, April 2009, July 2009, August 2009, November 2009, March 2010, April 2010, July 2010, October 2010, March 2011, September 2011, and December 2011 were likewise charged (about the same amount or sometimes much more) and paid/written-off (e.g., as a small balance write-off, patient billing write-off, or patient balance bad debt offset).  As for her own medical services, a long list of invoices reflects a significant amount of charges, but there is no evidence as to whether the appellant paid the expenses herself.  Some records appear to show that a check or credit card payment was made at the "front desk" at the time of service in the amount of $15, but these recurred once or twice a month beginning in January 2008.  On numerous occasions, there were notations that the appellant paid for a service by check (such as for $1,386 in December 2012) and it was returned for non-sufficient funds.  

In January 2018, the appellant submitted a report of itemized medical expenses she paid for the year of 2017:  $1,608 in Medicare premiums, $4,800 in private medical insurance (Aetna), and $12,000 in medical co-payments to a private medical center/community hospital.  Accompanying medical statements do not show that she actually paid any of the private medical expenses.  For example, total hospital charges in August 2017 amounted to $31,879.30, but after payments were made by Medicare and Aetna, there was a balance of $42.30 (not shown to have been paid).  

From reviewing the evidence of medical expenses, it would appear that from January 1, 2008 the appellant paid premiums for Medicare and private medical insurance (the exact amount of which has not been substantiated) for herself and her children, as well as medical co-payments in minimal amounts from time to time.  The only large medical expense she appears to have paid appears to be to a private doctor in September 2012, whose invoice indicates payment of $11,290 was received.  Various other invoices for different medical providers (received by the RO in September 2012), only show what balances were due (such as $518, $1,932, $15.33, $255, and $140.70), but do not show that the medical providers had actually received her payments.  Instead, on each of the invoices the appellant appears to have handwritten that she paid off the balance, with a date provided.  Verification of, receipt for, such payment has not been provided.  In light of the foregoing, and even with consideration of the insurance premiums and occasional small and one big medical payment made, it is not shown that such unreimbursed payments were sufficient to reduce her household income below the maximum annual pension limit for payment of pension.  It has been emphasized to the appellant that she must produce evidence that she paid for medical expenses "out of her pocket" (without reimbursement), but the vast majority of the medical invoices and statements she submitted show what was billed, not what she paid.  In fact, the Board is perplexed at how she can claim, during her hearing and in her submitted EVRs and medical expense reports, to have paid such considerable sums for medical services/medications every year since January 2008 when they appear in some reports to have exceeded her annual income.  

For example, on a medical expense report received in January 2009, she claimed that for the period of January 2008 through December 2008 she paid a total of $77,728 in medical expenses (including insurance premiums, hospitalizations, and medications) for herself and her two children.  This is more than twice what she reported to have received (and actually had received) in income from SSA for herself and her disabled child for the same period.  Similarly, in a medical expense report received in October 2010, in reference to her expenses she paid since January 2010, she claimed over $100,000 in various family expenses, yet her reported, and known, income from SSA and state retirement was just a fraction of that amount.  Interestingly, in medical expense reports received in November 2011 and December 2011, she reported expenses for the entire period of January 1, 2008 through December 2011 that were considerably less (i.e., about $110,500 total, for the four year period), yet it is also noted that the amounts paid appeared to be merely estimates and not exact amounts.  (She also wrote on the latter report that she had furnished all the medical bills and medications, but as has been emphasized proofs of payment rather than bills/invoices are needed to verify unreimbursed medical expenses.)  

Given such wide disparities in the record between her claimed family medical expenses and her household income,  the Board has closely reviewed those medical invoices/statements she has submitted to substantiate that she actually had the unreimbursed medical expenses that she has claimed.  The Board finds that she has not presented evidence to show that from January 1, 2008 the amount of her unreimbursed medical expenses are sufficient to reduce her household income below the applicable pension limit for payment of pension, as was earlier discussed.  The Board also observes that on each of the medical expense reports (VA Form 21-8416) the appellant has furnished, it is specifically stated the VA may ask her to verify the amounts she actually paid, and that as such she should keep all receipts or other documentation of payments; if she is unable to provide documentation of the claimed medical expenses when asked to do so by VA, her benefits would be retroactively reduced or terminated.  The RO discontinued her death pension effective January 1, 2008, after removing from her award unverified medical expenses, and the Board finds that this action was proper.  

In conclusion, as the evidence shows that the appellant's household income exceeds the applicable maximum annual pension limit for purposes of payment of death pension benefits for the period beginning January 1, 2008, her claim for payment of death pension from that date must be denied.


ORDER

The appeal seeking continued payment of VA nonservice-connected death pension benefits for a surviving spouse from January 1, 2008 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


